           Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 1 of 47




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

HUAIZHAO LIU
And
CHARLOTTE ZHANG
6218 Georgia Avenue NW
#5018
Washington DC 20011
                    Plaintiffs,

v.                                                   Civil Action Number:

CIPING HUANG
13423 Queens Lane
Fort Washington, MD 20744
                    Defendant.

                                          COMPLAINT

        The Plaintiffs, Huaizhao Liu and Charlotte Zhang (individually, “Liu” and “Zhang” or,

collectively, “Plaintiffs”)], by counsel, hereby file this Complaint against Defendant Ciping

Huang (“Huang”) and the following in support thereof:

                                       Nature of the Action

     1. The Plaintiffs seek monetary and injunctive relief against Ms. Huang for defaming Liu

        and Zhang by asserting that Liu and Zhang are attempting to conduct a conspiracy to

        blackmail and/or destroy Jingsheng Wei (“Wei”) at the behest of the Chinese

        government, and in coordination with a fraudulent gang, by seeking to establish the

        parentage of Zhang. Huang has conducted a public and ongoing campaign impugning the

        character and honesty of both Liu and Zhang on social media, specifically on the social

        media platform Twitter.
      Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 2 of 47




                                           The Parties

2. Huaizhao Liu (also known colloquially as Heather Liu) is an individual residing in the

   District of Columbia.

3. Charlotte Zhang is an individual residing in the District of Columbia.

 4. Ciping Huang is an individual residing in Maryland and is the Executive Director of the

    Wei Jingsheng Foundation. Ciping Huang is the titled owner of 13423 Queens Lane, Fort

     Washington, MD with a mailing address of 709 58th Avenue, Fairmont Heights, MD.

                                           Jurisdiction

5. This Court has subject matter jurisdiction over this Complaint pursuant to 28 USC §1332

   as there is complete diversity between the parties and the Complaint at bar seeks damages

   in excess of $75,000.00.

                                      Factual Background

6. In March 2000, Ms. Liu was employed in Los Angeles, CA as a reporter for the Sing Tao

   Daily News.

7. As part of her assignment, Ms. Liu was dispatched to meet with and interview Jingsheng

   Wei. Wei was at the time, and remains, a well-known and prominent Chinese dissident.

   Ms. Liu completed her interview and accepted Mr. Wei’s invitation to attend a welcome

   banquet being held in his honor by the local Chinese community leaders. Due to her

   impending deadline, Ms. Liu, after engaging in numerous conversations with other

   attendees, left the event and returned to her office in Alhambra.

8. In the hour before her deadline to file her story containing the interview of Mr. Wei, Ms.

   Liu received an unexpected phone call from Mr. Wei. Mr. Wei asked Ms. Liu to bring her
      Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 3 of 47




   a copy of the article. As the hotel was on the route of her commute home, Ms. Liu

   obliged Mr. Wei’s request to deliver a copy of the article to his hotel.

9. Ms. Liu drove to the hotel where she interviewed Mr. Wei to deliver the hard copy of the

   article. When she arrived, Mr. Wei invited her into his hotel room. Without warning or

   consent, Mr. Wei forcefully engaged in sexual intercourse with Ms. Liu.

10. Ms. Liu, in shock and embarrassed by the incident, managed to extricate herself from the

   circumstances and returned home. At the time, Ms. Liu was married to Meng Zhang.

   Within days of the incident, Ms. Liu informed Mr. Zhang that she had been accosted by

   Mr. Wei in Mr. Wei’s hotel room.

11. Ms. Liu soon found herself to be pregnant. Ms. Liu gave birth to her daughter, Charlotte,

   in December of 2020. The pregnancy that resulted from the encounter with Mr. Wei was

   a central cause of the end of Ms. Liu and Mr. Zhang’s marriage, which was finalized

   several years later.

12. As Ms. Liu was raising her daughter alone, she left the United States and relocated to

   Hong Kong. While living in Hong Kong, Ms. Liu disclosed to a colleague, Wen Yunchao

   that her daughter was fathered by Mr. Wei. In the 2012-2013 timeframe, Wen Yunchao

   contacted Mr. Wei and informed him of his parentage of Charlotte. According to Wen

   Yunchao, Mr. Wei reacted to the news that he parented a child with indifference.

13. Ms. Liu was devasted by Mr. Wei’s reaction to learning he fathered a child with Ms. Liu.

   This compounded the trauma of being an assault survivor and Ms. Liu was diagnosed

   with clinical depression and engaged psychiatric treatment in Hong Kong.
           Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 4 of 47




    14. In 2018, accounts of Mr. Wei’s parentage of Charlotte began to circulate online in social

        media. Ms. Liu did not authorize or consent to the social media exposure regarding Ms.

        Zhang’s parentage.

    15. Soon thereafter Ms. Liu received requests from an associate of Mr. Wei, a Robert

        Suettinger, asking Ms. Liu to provide DNA samples for the purposes of establishing

        paternity. This request was represented as a request directly from, and on behalf of, Mr.

        Wei. A commercial DNA kit was mailed directly to Ms. Liu with instructions as to how

        to collect the required samples and return the same to Mr. Suettinger. Ms. Liu was later

        informed in an email from Mr. Suettinger that Mr. Wei’s paternity of Ms. Zhang was

        affirmatively established.

    16. After paternity was established, communications continued with Mr. Wei through his

        associates, wherein Mr. Wei made numerous commitments and promises that are the

        basis of the action pending in this Court in Civil Action No. 19-CV-3344-KBJ.

    17. Shortly after the aforementioned civil action was filed, the Defendant, Ciping Huang,

        began an unrelenting social media campaign against Ms. Liu and Ms. Zhang.

    18. The Defendant Ciping Huang is a close confidant of Mr. Wei and serves as the Executive

        Director of the Wei Jingsheng Foundation. She maintains an active and public presence

        on the social media platform Twitter and posts using the handle “@huang_ciping”1.

    19. On September 13, 2019, the Defendant posted several Tweets in which she asserted that

        Ms. Liu was attempting to “blackmail” Mr. Wei. In another Tweet on the same date, the

        Defendant accused Ms. Liu of attempting to “destroy Lao Wei’s reputation” and further

        accusing Ms. Liu of seeking to undermine Mr. Wei’s democracy movement. The


1
  The vast majority of the posts regarding the Plaintiffs on the Defendant’s Twitter account are in her native
language, Mandarin Chinese, and both the native language post and an accompanying translation are provided.
              Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 5 of 47




           Defendant went on to insinuate, via assertions posed in the form of a question, that Ms.

           Liu had a “malicious motive.” Also on September 13, 2019, the Defendant posted a

           Tweet which advances to the notion that the CCP, the ruling authority in China, is in

           possession of Mr. Wei’s DNA and, accordingly, is able to make clones of Mr. Wei2. The

           only available interpretation, within the context of the Defendant’s expansive postings on

           the topic of Ms. Liu and Ms. Zhang, is that the Defendant is asserting the unfounded and

           false notion that Ms. Liu is acting in concert with the CCP against Wei. See Exhibit A

      20. These statements by the Defendant are false as Ms. Liu is not blackmailing Mr. Wei in

           any manner. Further, Ms. Liu is a fellow supporter of the Chinese democracy movement

           and, at the time she met Mr. Wei in March 2000, Ms. Lui considered herself a great

           admirer of his work and efforts on behalf of Chinese democracy.

      21. On subsequent occasions, in various posts, the Defendant persists in pressing the false

           narrative that Ms. Liu is working in some capacity as an operative of the CCP against Mr.

           Wei and his pro-Democracy efforts. See Exhibits B & D

      22. Again, the Defendant’s statements, assertions, and implications are false as Ms. Liu is not

           now, and never has been, an agent or operative of the CCP. Other than seeking redress in

           the court system, Ms. Liu has not contacted any organizations, institutions, or government

           officials regarding Mr. Wei and the issue of their daughter’s paternity.

      23. The Defendant, beginning in 2019 and continuing to the present time, repeatedly posts

           Tweets in which she accused Ms. Liu of conducting a “team operation” against Mr. Wei

           “using high technology and even fraud.” See Exhibit C




2
    Mr. Wei was held as a political prisoner of the Chinese government for many years.
      Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 6 of 47




24. These statements by the Defendant are false as Ms. Liu is not conducting an operation, as

   a team or otherwise, against Mr. Wei. While Ms. Liu has availed herself of the court

   system to seek certain redress and remedies, she is not engaged with vague technologies

   nor is she committing a fraud.

25. In other posts on Twitter, on July 15, 2020, and on March 28, 2021, and as part of the

   larger ongoing campaign against the Plaintiffs, the Defendant referred directly to Ms. Liu

   as a “slutty girl.” The Defendant also attacks the Plaintiffs together, such as on May 2,

   2021, when the Defendant referred to the Plaintiffs as “shameless bitches.” See Exhibit D.

26. Since 2019 and continuing to the present time, the Defendant has conducted an ongoing

   dialogue with numerous other Twitter users regarding the paternity and obligations of Mr.

   Wei to Ms. Liu’s daughter.

27. On July 12, 2020, the Defendant, in response to another Twitter user, again impugned the

   veracity of Ms. Liu’s daughter Charlotte and characterized the use of the legal system to

   seek redress of her cause as “shameless and extortion!” See Exhibit D

28. Charlotte Zhang categorically denies she is engaged in any sort of illegal or immoral

   behaviors such as extortion.

29. Throughout her voluminous online conversations and commentary regarding the

   Plaintiffs, the Defendant consistently refers to the Plaintiffs as “Pengci” which translates

   as “touching porcelain,” an idiom from Chinese. Pengci, or touching porcelain, is a

   cultural reference to the practice by merchants of placing expensive, fragile items where

   it can easily be knocked over, allowing the merchant to collect monies for the damaged

   item. The term has come to represent fraudulent activity for purposes of ill-gotten gain.
      Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 7 of 47




   The Defendant refers to the Plaintiffs explicitly and repeatedly as pengci, or the as “the

   porcelain mother-daughter gang,” in a clear cultural assertion of fraud.

30. On July 15, 2020 in a post on Twitter, again discussing Ms. Liu and the paternity of

   Charlotte, the Defendant referred to Ms. Liu as “a prostitute.” Ms. Liu is a writer and

   translator by trade. She has never solicited sex for money, or vice versa, and categorically

   denies she is a sex worker. See Exhibit D.

31. The Defendant has steadily published voluminous Tweets into 2021, referencing Ms. Liu

   and Ms. Zhang, continually accusing them of fraud, of acting as agents of the CCP, of

   conspiring with the CCP to damage Mr. Wei, seriously impugning their character and

   reputation as well as the mental and emotional wellbeing of both Plaintiffs.

32. As recently as May 2021, in a post highlighting a disturbing video, involving a child

   being coaxed into confrontation with soldiers in the recent escalations of the Israeli-

   Palestinian conflict, the Defendant compared the Plaintiffs to perpetrators of violence

   against children in a war theater. See Exhibit E.

33. The Defendant, in addition to the specific aforementioned statements, has, since at least

   September 2019, conducted an aggressive disinformation campaign against Ms. Liu. The

   Defendant has repeatedly insinuated that Ms. Liu and her ex-husband concocted a

   conspiracy theory to defraud Mr. Wei; that Ms. Liu is an agent of the CCP and is acting

   on its behalf to undermine Mr. Wei’s democracy movement. Furthermore, the Defendant

   has posted to her Twitter account quotations that purport to be excerpts of love letters

   from Ms. Liu to Mr. Wei, letters that Ms. Liu adamantly states are fraudulent and never

   existed. Moreover, the Defendant has manipulated and misrepresented certain actual

   statements of Ms. Liu, taken from communications and court hearings to which the
      Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 8 of 47




   Defendant was not a party, and used said communications, devoid of proper context, in a

   manner intended to reflect poorly upon Ms. Liu and Ms. Zhang.

34. Ms. Liu and her daughter Charlotte have both incurred substantial mental and emotional

   anguish and reputational harm at the hands, or, more appropriately, at the fingertips of

   the Defendant due to her relentless social media crusade against the Plaintiffs.

                           COUNT ONE – Defamation Per Se

35. The Plaintiffs reallege and incorporate by reference herein the facts and allegations set

   forth in paragraphs 1 – 34.

36. The Defendant published written statements asserting that Ms. Liu is a liar; is of an

   unchaste nature; is seeking to harm Mr. Wei and his lifelong democracy pursuits; that she

   is acting as an agent of the CCP to undermine Mr. Wei; that the Plaintiffs are using

   advanced technologies against Mr. Wei; that the Plaintiffs, in conjunction with unknown

   other actors, are conducting an elaborate fraud upon Mr. Wei by seeking to establish

   paternity of their daughter; and, that such fraud is being conducted as a conspiracy, using

   blackmail and extortion, at the behest of the CCP.

37. All of these statements were posted to the public social media platform Twitter, using the

   account of the Defendant, without the consent and to the detriment of Ms. Liu and Ms.

   Zhang.

38. The Defendant’s statements are defamatory per se as the Defendant repeatedly made

   statements to the public accusing one or both of the Plaintiffs of numerous felonies as

   well as asserting that Ms. Liu is of an unchaste nature and is committing acts involving

   moral turpitude.
      Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 9 of 47




39. The multiple years of false statements published in a public forum have caused injury to

   the Plaintiffs’ reputation and standing in the community as the unyielding attacks on Ms.

   Liu and Ms. Zhang have caused fear, embarrassment, humiliation, anxiety, emotional

   anguish, and financial harm. The Defendant’s defamatory statement also castigated the

   veracity, honor, morality, and reputation of the Plaintiffs.

40. As a direct and proximate result of the Defendant’s defamatory public shaming campaign

   against the Plaintiffs, Ms. Liu and Ms. Zhang have incurred economic and non-economic

   damages in excess of $75,000.00 and will continue to incur such damages including but

   not limited to:

       a. Reputational Harm

       b. Emotional, mental, and physical injury due to the sustained intensity of the false

           statements published by the Defendant;

       c. The expense of attorney’s fees due to the need to seek redress in the courts;

       d. Other monetary losses and expenses caused by the Defendant’s false statements,

           characterizations, and implications.

41. The Defendant is conducting an intentional and pervasive social media campaign against

   the Plaintiffs with knowledge of their falsity, and with reckless disregard for the truth or

   falsity of the statements, characterizations, and implications. The Defendant acted with

   malice against the Plaintiffs and with the specific intent to discredit and harm both Ms.

   Liu and Ms. Zhang. For these reasons, an award of punitive damages is appropriate in this

   matter to deter the type of cyber bullying, intimidation, and reputational attacks in which

   the Defendant has, and continues to, engage.
         Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 10 of 47




       WHEREFORE, the Plaintiffs respectfully request this Honorable Court enter judgement

against the Defendant and prays as follows:

   A. Actual damages in an amount to be proved at trial;

   B. Punitive damages due to the insidious conduct of the Defendant;

   C. An injunction constraining the Defendant from continuing to make false statements, false

       characterizations, and derogatory implications about the Plaintiffs;

   D. That the Defendant be ordered to remove all posts from her Twitter account and

       newsfeed pertaining to the Plaintiffs;

   E. Such other relief as the Court deems just and proper.

    F. Plaintiff demands trial by Jury.
                                                Respectfully Submitted,
                                                HUAIZHAO LIU
                                                And
                                                CHARLOTTE ZHANG
                                                By Counsel
June 4, 2021


STEVEN KRIEGER LAW, PLLC
Attorney for the Plaintiffs
2200 Wilson Blvd.
Suite 102
Arlington, VA 22201
Phone:         703/831 7707
Facsimile:     571/521 5814
Email:         donna@stevenkriegerlaw.com



By: ______________________________
  Donna MCL Murphy
  DC Bar No. 1004967
         Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 11 of 47




                                 CERTIFICATE OF SERVICE


I hereby certify that on this 4th day of June, 2021, I electronically filed the foregoing document,
and associated new case forms, with the Clerk of Court using the CM/ECF system.




STEVEN KRIEGER LAW, PLLC
Attorney for the Plaintiffs
2200 Wilson Blvd.
Suite 102
Arlington, VA 22201
Phone:         703/831 7707
Facsimile:     571/521 5814
Email:         donna@stevenkriegerlaw.com




By: ______________________________
  Donna MCL Murphy
  DC Bar No. 1004967
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 12 of 47




                Exhibit A
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 13 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 14 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 15 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 16 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 17 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 18 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 19 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 20 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 21 of 47




                Exhibit B
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 22 of 47
 Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 23 of 47



July [DATE], 2020




October 5, 2019
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 24 of 47




                Exhibit C
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 25 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 26 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 27 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 28 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 29 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 30 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 31 of 47
        Case
           ÿ  ÿá
               1:21-cv-01553-KBJ   Document 1 Filed 06/08/21 Page 32 of 47
        dVa_gUXcX_g
 !Ò##$%& !s()*+,-.
#/0123sÿ
456789.:!Ò;65<.âãäå5æçè
.éêsëìíîï.ðñÒòóôõö&÷øùÒöú
ûüýþÿ01234567m89 Ò %&
nòó.s3þÒ09÷09
û.
¹\a_fhaWT`ÿß\]Êÿ»dX_TfTÿÍe
                          !"s
¼ßÿU]V\fTÿ¾ÿdaYTÿW]ÿÊT_WX]_ÿWdXfÿÊaWWT\ÿa_`ÿTSc]fTÿXWÿ
W]ÿaÿg\TaWÿTSWT_Wsÿ#TfX̀TfÒÿTYT\e]_Tÿºd]ÿfVcc]\WfÿWdTÿ
`TÊ]U\aUeÿÊ]YTÊT_WÿXfÿYT\eÿU]_UT\_T`sÿ
ÿ¹dXfÿXfÿ_]WÿaÿfUa_`ahÿ]ßÿ$TXÿÕX_gfdT_gÒÿÍVWÿaÿ
ÊafWT\cXTUTÿ]ßÿWdTÿfdaÊThTffÿfdaÊThTffÿV_fU\VcVh]Vfsÿ
#VWÿafÿWXÊTÿg]TfÿÍeÒÿÊ]\TÿW\VWdfÿdaYTÿÍTT_ÿ\TYTahT`Òÿ
a_`ÿXWÿahf]ÿgXYTfÿVfÿaÿUda_UTÿW]ÿfTTÿWdXfÿÌ]\UThaX_ÿ
Ê]WdT\ÿa_`ÿ̀aVgdWT\ÿg\]Vcÿa_`ÿ]WdT\ÿdThcT\fÿUhTa\hesÿ
È_`ÿTSc]fX_gÿÊ]\TÿU]_fcX\aUXTfÿa_`ÿW\XUÇfÿ]ßÿWdTÿ»»Ìsÿ
#TÿcaWXT_WÒÿXWÎfÿÊ]\Tÿ̀\aÊaWXUÿWda_ÿWº]ÿÊT_ÿgXYX_gÿ
ÍX\WdÿW]ÿaÿf]_ÿhXÇTÿWdTÊs
     `X_gSVTeX_gÿÂÿÕa_ÿÀ%
 &TcheX_gÿW]ÿdVa_gUXcX_g
 6'()5!*+7,-9;.*5!6/0.1æ*)234{
 56789":);<=>ä*+<?@5 A
ÁBÑÿÌËÿÂÿÕa_ÿÀ%ÒÿÑÑÀÂ¹ºXWWT\ÿ$TÍÿÈcc
ÛÿCV]WTÿ¹ºTTW DÿÞXÇTf
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 33 of 47




               Exhibit D
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 34 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 35 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 36 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 37 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 38 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 39 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 40 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 41 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 42 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 43 of 47
       OPQQR                             
         »¼½¼¾¿ÿÁÂÃ¾¿ÿÄÅÆ
         FÇCÈÉÊEJËJÈÉ
BË<JÈÉÿK=ÿàBÈJáBâããäÿCÈ?ÿCJKJJ
!"#$%&'()*+,#-./0123456
HDCÈáCKB?ÿ@D=Aÿ0FJÈBáBÿ<
BÿKFJÈCÿJKDáÿA=áKÿáÇJKCBÿ@=Dÿ<=ÇÿK=ÿ?=ÿJK­ÿEJÇÿFÇCJGFC=Hÿ
<=ÇÿáFCABBááÿáÇKK<ÿÉJDI
JKäLÿMÿÿCDÿHÿãHIJKKBDÿâBÿNËË
                                                              Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 44 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 45 of 47
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 46 of 47




                Exhibit E
         GHLLQ
Case 1:21-cv-01553-KBJ Document 1 Filed 06/08/21 Page 47 of 47

          ÿÿé
          gYdbjX[f[bj
   !"#$%&'()*+,-.$
  /01234'5678(9:,;<=>?%êë
  ì#íî7ï%=ðñ7ï#
  òóôõö÷ø$%ùúûüýþ>óôû
  ºgd_k̀ZZWÿÿgdbj$%û0#7123456789
      | " %=:%ù
  ú087:340
  ´_dbikdZWcÿæ_`Äÿºg[bWiWÿÅh
  WW[bjÿZg[iÿ\[cW`¹ÿäÿæWWkÿ\W_hÿXg[kk[bjwÿgdZÿµ[kkÿÅWX`ÄWÿ
  `æÿiYXgÿdÿXg[kcÿ[bÿZgWÿWbcÿäbÿædXZ¹ÿW\WbÿXgWiiÿf[WXWiÿ
  d_Wÿb`ZÿX`YbZWc¹ÿdZÿÄ`iZÿZgWhÿÅWX`ÄWÿ\[XZ[Äiÿ̀æÿdcYkZÿ
  ÅWZ_dhdkwÿÂæÿX`Y_iW¹ÿc[ææW_WbZÿfW`fkWÿ[bZW_f_WZÿ[Zÿ
  c[ææW_WbZkhwÿ
  ÿ·[ZW_d_hÿh`YZgÿk[Wÿ·[YÿÁYd[gd`¹ÿÄ`ZgW_ÿ̀æÿÃ`_XWkd[b¹ÿ
  WcYXdZWcÿcdYjgZW_iÿk[Wÿºgd_k̀ZZWÿÿgdbj¹ÿÃ`_XWkd[bwÿ
  Û`Zÿ̀bkhÿc[cÿgWÿcd_WÿZ`ÿ_YbÿbdWc¹ÿÅYZÿgWÿdki`ÿXkd[ÄWcÿ
  ZgdZÿgWÿµdiÿµ`__[WcÿdÅ`YZÿÅW[bjÿ_dfWcÿÅhÿdÿÄdbÿgWÿ
  gdcÿbW\W_ÿiWWbÿÅWæ`_WwÿgdZÿ[bcÿ̀æÿk[ZW_d_hÿh`YZgÿ[iÿ
  Zg[iÿäiÿ[ZÿYiZÿigdÄWkWiiÿh`Y
       ÿ¼ÿ̧dhÿÙ
    !"#$r%&%''&'()*+,-./01ÿ:2&345
   35wwwÿ
   2678q9:r;-.;<=>"):=?+ýþ#
   g`µÿZg[iÿZg_Wdc




  Ó1ÓèÿÃ¸ÿ¼ÿ̧dhÿÙØ¹ÿÓèÓÙ¼Õµ[ZZW_ÿWÅÿÆff
  ßÿ@WZµWWZ ²ÿ·[Wi
